Per Curiam.

In this disciplinary proceeding the respondent was admitted to practice on October 18, 1939 at a term of the Appellate Division of the Supreme Court of the State of New York, Second Judicial Department. On July 28, 1960, he pleaded guilty to felonies arising from embezzlement and misappropriation of funds as committee of a war veteran incompetent, in violation of section 556a (now § 3501) of title 38 of the United States Code; and has been duly convicted thereof. In consequence of such conviction and pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent has ceased to be an attorney and counsellor-at-law or to be competent to practice law in this State.
Accordingly, the respondent should be disbarred from the practice of law.
Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ., concur.
Respondent disbarred.